Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 6, 9, 11 – 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20180231972 A1 to Woon et al (“Woon”).

Regarding claim 1, Woon teaches a location processing device, comprising: a memory (53) storing a program code; and a processor (52) configured to execute the program code to: select multiple flight vehicles to form a flight group and determine first relative location information of the multiple flight vehicles of the flight group (¶¶0110, 0122, 0171); and instruct an operation device to control the multiple flight vehicles by controlling a flight of one flight vehicle of the flight group while maintaining relative location relationships of the multiple flight vehicles included in the relative location information (¶¶0026, 0043, 0062, 0110, 0136, .0166).

Regarding claim 2, Woon’s teaching, wherein the processor is further configured to execute the program code to determine relative location information of each of the multiple flight vehicles relative to a reference location of the multiple flight vehicles of the flight group as the first relative location information (¶¶0026, 0043, 0062 at least).

Regarding claim 3, Woon’s teaching, wherein the processor is further configured to execute the program code to establish and determine an association between identification information of each of the multiple flight 

Regarding claim 4, Woon’s teaching, wherein the first relative location information comprises relative location information of the multiple flight vehicles in a three-dimensional space (Woon’s relative location is satellite (GPS/GNSS/Galileo/GLONASS) based; three-dimensional space is inherent in such a system; ¶0005).

Regarding claim 5, Woon’s teaching, wherein the first relative location information comprises distance information of the multiple flight vehicles in a horizontal direction (¶¶0026, 0043, 0110, 0136).

Regarding claim 6, Woon’s teaching, wherein the first relative location information comprises distance information of the multiple flight vehicles in a gravity direction (the landing sequence is ‘gravity’ direction; ¶¶0190 at least).



Regarding claim 11, Woon teaches a location processing method, comprising: selecting multiple flight vehicles and forming a flight group including the selected multiple flight vehicles and determining first relative location information of the multiple flight vehicles of the flight group (¶¶0110, 0122, 0171); and instructing an operation device to control the multiple flight vehicles by controlling a flight of one flight vehicle of the flight group while maintaining relative location relationships of the multiple flight vehicles included in the relative location information (¶¶0026, 0043, 0062, 0110, 0136, .0166).

Regarding claim 12, Woon’s teaching, wherein the processor is further configured to execute the program code to determine relative location information of each of the multiple flight vehicles relative to a reference location of the multiple flight vehicles of the flight group as the first relative location information (¶¶0026, 0043, 0062 at least).

Regarding claim 13, Woon’s teaching, wherein the processor is further configured to execute the program code to establish and determine an association between identification information of each of the multiple flight vehicles and the relative location information of each of the flight vehicles recognized based on the identification information (the identification supported by item 54 in fig. 5’ note also ¶0109 at least).

Regarding claim 14, Woon’s teaching, wherein the first relative location information comprises relative location information of the multiple flight vehicles in a three-dimensional space (Woon’s relative location is satellite (GPS/GNSS/Galileo/GLONASS) based; three-dimensional space is inherent in such a system; ¶0005).

Regarding claim 15, Woon’s teaching, wherein the first relative location information comprises distance information of the multiple flight vehicles in a horizontal direction (¶¶0026, 0043, 0110, 0136).

Regarding claim 16, Woon’s teaching, wherein the first relative location information comprises distance information of the multiple flight 

Regarding claim 19, Woon’s teaching, further receive an input, and determine the first relative location information based on distance information of the multiple flight vehicles included in the input (¶¶0101, 0123-0124 at least).

Allowable Subject Matter
Claims 7, 8, 10, 17, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of UAV flight control, the prior art of record fail to teach, in combination with other limitations, a display configured to display multiple flight vehicle images of the multiple flight vehicles,-3-Application No. 16 532,864 Attorney Docket No. 00203.3322.OQUSwherein a processor is further configured to execute the program code to: receive an input; and change the first relative location information by changing locations of the multiple flight vehicle images displayed at the display based on the input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONEL BEAULIEU/Primary Examiner, Art Unit 3663